 
Exhibit 10c(11)

PROGRESS ENERGY, INC.


NON-EMPLOYEE DIRECTOR
DEFERRED COMPENSATION PLAN


Restated Effective January 1, 2007
 


1. RECITALS


1.1 Whereas, Progress Energy, Inc. (the “Company”) adopted this Non-Employee
Director Deferred Compensation Plan (the “Plan”) as of December 16, 1981 (the
“Effective Date”).


1.2 Whereas, the Company has maintained and operated the Plan since the
Effective Date pursuant to individual deferral agreements with the Company’s
Directors.


1.3 Whereas, the Company adopted this written restatement of the Plan effective
as of January 1, 2007 in order to clarify the rights and obligations under the
Plan of the Company and its Directors.


2. PURPOSE


2.1 Purpose. The purpose of the Plan is to permit the Company’s non-employee
Directors to defer all or a portion of their annual retainers and meeting fees
in the form of Stock Units (as defined below), thereby aligning the interests of
the Directors with the interests of the Company’s shareholders.


2.2 Limitations. Distributions required or contemplated by this Plan or actions
required to be taken under this Plan shall not be construed as creating a trust
of any kind or a fiduciary relationship between the Company and any Director,
any Director’s designated beneficiary, or any other person.


2.3 Code Section 409A. This Plan is intended to comply with the requirements of
Section 409A of the Internal Revenue Code and the regulations and other guidance
issued thereunder, as in effect from time to time (“Section 409A”). To the
extent a provision of the Plan is contrary to or fails to address the
requirements of Section 409A, the Plan shall be construed and administered as
necessary to comply with such requirements until this Plan is appropriately
amended.







--------------------------------------------------------------------------------






3. DEFINITIONS


The following terms shall have the following meanings unless the context in
which they are used clearly indicates that some other meaning is intended:


3.1 “Account” means the bookkeeping account maintained for each Director which
shall be credited with all Voluntary Deferrals elected by a Director, all
Automatic Deferrals and Matching Contributions made on behalf of a Director, and
all dividend credits with respect to Stock Units in the Account, and other
adjustments thereto.


3.2 “Automatic Deferral” means the portion of a Director’s annual retainer that
is automatically deferred under this Plan pursuant to Section 6.1.


3.3 “Beneficiary” means the beneficiary or beneficiaries designated by a
Director pursuant to Section 11.7 to receive the benefits, if any, payable on
behalf of the Director under the Plan after the death of such Director, or, when
there has been no such designation or an invalid designation, the individual or
entity, or the individuals or entities, who will receive such amount.


3.4 “Board” means the Board of Directors of the Company.


3.5 “Change in Control” means “Change in Control,” as defined in Section 2.5.1
of the Progress Energy, Inc. Management Change in Control Plan (Amended and
Restated Effective January 1, 2007).


3.6 “Code” means the Internal Revenue Code of 1986, as amended.


3.7 “Committee” means the Board’s Committee on Corporate Governance.


3.8 “Common Stock” means the common stock of the Company.


3.9 “Company” means Progress Energy, Inc., a North Carolina corporation,
including any successor entity.


3.10 “Compensation” means a Director’s annual retainer fees, meeting fees and
committee fees otherwise payable to such Director during his or her current term
as a Director.


3.11 “Continuing Directors” mean the members of the Board as of January 1, 2007;
provided, however, that any person becoming a Director subsequent to such date
whose election or nomination for election was supported by 75 percent or more of
the Directors who then comprised the Continuing Directors shall be considered to
be a Continuing Director.



--------------------------------------------------------------------------------


 
 
3.12 “Deferral Election” means an annual irrevocable election, made in
accordance with Section 6 in such form (electronic or otherwise) as approved and
provided by the Committee, to defer the receipt of a designated amount of
Compensation.


3.13 “Deferrals” mean Automatic Deferrals and Voluntary Deferrals.


3.14 “Director” means any person (other than a person who is an employee of the
Company) who has been elected to serve as a member of the Board and any former
member of the Board for whom an Account is maintained under this Plan.


3.15 “Effective Date” means January 1, 2007.


3.16 “Fair Market Value” means the average of the highest and lowest selling
prices of Common Stock on the date a Director’s Account is credited (or on the
last preceding trading date if Common Stock is not traded on such date) if
Common Stock is readily tradable on a national securities exchange or other
market system. If the Common Stock is not readily tradable on a national
securities exchange or other market system, an amount determined in good faith
by the Board as the fair market value of Common Stock on the date of
determination.
3.17 “Matching Contributions” mean discretionary amounts the Company may from
time to time contribute to Directors’ Accounts based on the Company’s
achievement of corporate incentive goals.


3.18 “Plan” means this Progress Energy, Inc. Non-Employee Director Deferred
Compensation Plan, as amended from time to time.


3.19 “Plan Year” means the calendar year ending on each December 31.


3.20 “Stock Units” mean investment units, each of which is deemed to be
equivalent to one share of Common Stock.


3.21 “Voluntary Deferrals” mean the Compensation that a Director elects to defer
under this Plan pursuant to Section 6.2.


4. ADMINISTRATION


4.1 Responsibility. The Committee shall have the responsibility, in its sole
discretion, to control, operate, manage and administer the Plan in accordance
with its terms.





--------------------------------------------------------------------------------


 
 
4.2 Authority of the Committee. The Committee shall have all the discretionary
authority that may be necessary or helpful to enable it to discharge its
responsibilities with respect to the Plan, including but not limited to the
following:


(a) to correct any defect, supply any omission, and reconcile any inconsistency
in the Plan in such manner and to such extent as it shall deem appropriate in
its sole discretion to carry the same into effect;


(b) to issue administrative guidelines as an aid to administer the Plan and make
changes in such guidelines as it from time to time deems proper;


(c) to make rules for carrying out and administering the Plan and make changes
in such rules as it from time to time deems proper;


(d) to the extent permitted under the Plan, grant waivers of Plan terms,
conditions, restrictions and limitations; and


(e) to take any and all other actions it deems necessary or advisable for the
proper operation or administration of the Plan.


4.3 Action by the Committee. The Committee may act only by a majority of its
members. Subject to applicable law, any determination of the Committee may be
made, without a meeting, by a writing or writings signed by all of the members
of the Committee. In addition, the Committee may authorize any one or more of
its members to execute and deliver documents on behalf of the Committee.


4.4 Delegation of Authority. Subject to applicable law, the Committee may
delegate to one or more of its members, or to one or more agents, such duties,
responsibility and authority with respect to this Plan as it may deem advisable.
In addition, the Committee, or any person to whom it has delegated duties,
responsibility and authority as aforesaid, may employ one or more persons to
render advice with respect to any responsibility the Committee or such person
may have under the Plan. The Committee may employ such legal or other counsel,
consultants and agents as it may deem desirable for the administration of the
Plan and may rely upon any opinion or computation received from any such
counsel, consultant or agent. Expenses incurred by the Committee in the
engagement of such counsel, consultant or agent shall be paid by the Company or
the Subsidiary whose employees have benefited from the Plan, as determined by
the Committee.


4.5 Determinations and Interpretations by the Committee. All determinations and
interpretations made by the Committee shall be binding and conclusive on all
Directors and their heirs, successors, and legal representatives.
 
 

--------------------------------------------------------------------------------


 
 
5. ELIGIBILITY AND PARTICIPATION


5.1 Eligibility and Participation. All Directors are automatically eligible and
shall participate in the Plan.


6. DEFERRALS


6.1 Automatic Deferrals. A portion of each Director’s annual retainer, in an
amount established from time to time by the Board, shall automatically be
deferred under this Plan, which amount for purposes of the Plan shall be
referred to as an “Automatic Deferral.” Unless and until changed by the Board,
the annual amount of the Automatic Deferral shall be $15,000.


6.2 Voluntary Deferrals. In addition to Automatic Deferrals, a Director may
elect to defer all or any portion, expressed as a whole percentage, of his or
her remaining Compensation by filing the appropriate Deferral Election with the
Committee's designee. Deferrals under this Section 6.2 shall be known as
“Voluntary Deferrals.”


6.3 First Term Deferral Elections. An individual who is elected to serve as a
Director or who is nominated for election as a Director (other than an
individual who was a Director immediately before such election or nomination)
shall have the right at any time before the end of the thirty (30) day period
immediately following the effective date of his or her election as a Director to
elect to defer the payment of all or any portion of his or her future
Compensation by filing the appropriate Deferral Election with the Committee's
designee.


6.4 Annual Deferral Elections. Before the beginning of each calendar year, a
Director shall have the right to elect to defer the payment of his or her
Compensation which is attributable to services rendered as a Director during
such calendar year by filing the appropriate Deferral Election with the
Committee's designee. Any Deferral Election which is made and which is not
revoked before the beginning of such calendar year shall become irrevocable on
the first day of such calendar year and shall remain irrevocable through the end
of such calendar year.


6.5 Automatic Renewal of Deferral Elections. If a Director makes a Deferral
Election under either Section 6.3 or Section 6.4 for any calendar year and does
not revoke such Deferral Election before the beginning of any subsequent
calendar year, such Deferral Election shall remain in effect for each such
subsequent calendar year and shall be irrevocable through the end of each
subsequent calendar year.





--------------------------------------------------------------------------------




6.6 Account Credits. The Compensation which a Director defers under this Section
shall be credited to his or to her Account effective as of the business day on
which such Compensation would otherwise have been paid to the Director.


7.
MATCHING CONTRIBUTIONS



7.1 The Company may from time to time in its sole discretion make Matching
Contributions to Directors’ Accounts which shall be converted to Stock Units as
specified in Section 8.


8. STOCK UNITS


8.1 Conversion of Deferrals and Matching Contributions to Stock Units. All
Deferrals and Matching Contributions shall be converted to Stock Units on the
day such Deferrals and Matching Contributions are credited to a Director’s
Account. The number of Stock Units to be credited shall be determined by
dividing the dollar value of the Deferrals and Matching Contributions credited
to a Director’s Account by the Fair Market Value of one share of Common Stock as
of the date on which the Deferrals and Matching Contributions are converted to
Stock Units.


8.2 Conversion of Dividend Equivalents to Stock Units. Directors’ Accounts will
be credited with additional fully vested Stock Units as of the payment date of
any dividends declared on the Common Stock. The number of additional Stock Units
credited to an Account shall be determined by dividing (i) the product of the
per-share cash dividend amount (or the value of any non-cash dividend) times the
number of Stock Units credited to the Account as of the record date for such
dividend, by (ii) the Fair Market Value of one share of Common Stock as of the
dividend payment date.
8.3 No Other Investment Alternatives. Nothing contained in this Plan shall be
construed to give any Director any power or control to make investment decisions
with respect to Deferrals or Matching Contributions other than the conversion to
Stock Units as provided in this Section 8. Nothing contained in the Plan shall
be construed to require the Company or the Committee to fund any Director's
Account.


9. DISTRIBUTIONS


9.1 Vesting. A Director shall be fully vested at all times in the Stock Units
credited to his or her Account.





--------------------------------------------------------------------------------






9.2 Timing and Form of Distributions
(a) Election Regarding Distributions. Directors must make or have in effect an
election for each Plan Year regarding the timing of distributions to be made
under the Plan as set forth in Section 9.2(b) below (a “Distribution Election”).
The Distribution Election shall have been or shall be made pursuant to a “Method
of Payment Agreement” or otherwise pursuant to a Director’s Deferral Election.


A Director may only have one Distribution Election in effect with respect to
Deferrals and Matching Contributions made prior to January 1, 2005 (the “409A
Grandfathered Amounts”). A Director may change his or her Distribution Election
with respect to 409A Grandfathered Amounts by completing and signing a new
Method of Payment Agreement provided by the Company; provided, however, that any
such new Method of Payment Agreement shall not be effective for a period of six
(6) months from the day it is delivered to the Company.


With respect to Deferrals and Matching Contributions made after January 1, 2005,
a Director must make or have in effect a Deferral Election with respect to an
upcoming Plan Year no later than December 31 of the preceding Plan Year, which
Deferral Election shall be irrevocable for such Plan Year. A Director may change
his or her Distribution Election in effect for a subsequent Plan Year by
delivering a new Method of Payment Agreement to the Company on or before
December 31 of the preceding Plan Year. A Deferral Election will remain in
effect for future Plan Years unless and until changed by the Director’s timely
delivery of a new Method of Payment Agreement with respect to an upcoming Plan
Year. A Director may not amend or change a Distribution Election with respect to
any prior Plan Year. Notwithstanding the foregoing, a Director may make a
one-time change to his or her Distribution Election with respect to all Plan
Years, including the 2007 Plan Year, on or before December 31, 2007, subject to
the transition relief rules under Code Section 409A and the regulations
thereunder.


(b) Timing of Distributions. A director’s Distribution Election shall specify
whether the Director shall receive distributions (i) in a single lump sum
payment in cash as soon as practicable following the first business day of the
calendar year following the year in which the Director’s service as a member of
the Board terminates for any reason or (ii) in a series of annual installments
(not to exceed 10) commencing as soon as practicable following the first
business day of the calendar year following the year in which the Director’s
service as a member of the Board terminates for any reason. If the Director has
elected to receive installment payments, the amount of each installment shall be
determined by dividing the number of Stock Units credited to the Director’s
Account on the first business day preceding the date of payment by the number of
installments remaining to be paid, and then converting the number of Stock Units
determined thereby into a cash payment as provided in Section 9.2(c) below.



--------------------------------------------------------------------------------


 
 
(c) Form of Distributions. All distributions under this Plan shall be in cash.
Prior to any distribution, Stock Units shall be converted into the right to
receive a cash payment equal to the number of Stock Units being distributed
multiplied by the Fair Market Value of a share of Common Stock on the date of
distribution.
 
(d) Death. Notwithstanding anything in this Plan to the contrary (and regardless
of any distribution election in the Director’s Deferral Agreement, Method of
Payment Agreement or Deferral Election), the value of the Director's entire
Account shall be distributed in a single lump sum to the Director’s Beneficiary
as soon as administratively feasible after the Director’s death.


9.3 Unforeseeable Emergency Payments. In the event a Director incurs a financial
hardship as a result of an “unforeseeable emergency” (as such term is defined
below), the Director may apply to the Committee for the distribution of all or a
portion of the Director’s Account. The application shall provide such
information and be in such form as the Committee shall require. The Committee,
in the exercise of its sole and absolute discretion, may approve or deny the
request in whole or in part. The term “unforeseeable emergency” shall mean a
severe financial hardship to the Director resulting from an illness or accident
of the Director, the Director’s spouse, or a dependent (as defined in Section
152(a) of the Code) of the Director, loss of the Director’s property due to
casualty, or other similar extraordinary and unforeseeable circumstances arising
as a result of events beyond the control of the Director. In no event may the
amounts distributed with respect to an unforeseeable emergency exceed the
amounts necessary to satisfy such emergency plus amounts necessary to pay taxes
reasonably anticipated as a result of the distribution, after taking into
account the extent to which such hardship is or may be relieved through
reimbursement, cancellation of Deferrals for the remainder of the Plan Year, or
compensation by insurance or otherwise or by liquidation of the Director’s
assets (to the extent the liquidation of such assets would not itself cause
severe financial hardship). If a Director receives a distribution of all or a
portion of the Director’s Account pursuant to this Section 9.3, any Deferral
Election in effect for the Director shall be cancelled, and the Director shall
make no additional Voluntary Deferrals for the remainder of the current Plan
Year. The Director may make Voluntary Deferrals with respect to future Plan
Years by delivering a new Deferral Election in accordance with Section 6.4.
Notwithstanding any provision in the Plan to the contrary, any payment made
pursuant to this Section 9.3 shall comply with Section 409A(a)(2)(A)(vi) of the
Code and the regulations (or similar guidance) promulgated thereunder (or under
any successor provisions).



--------------------------------------------------------------------------------


 
 
10. TERM OF PLAN; AMENDMENT AND TERMINATION


10.1 Term. The Plan shall be effective as of the Effective Date. The Plan shall
remain in effect until the Board terminates the Plan.


10.2 Termination or Amendment of Plan. The Board may amend, suspend or terminate
the Plan at any time with or without prior notice; provided, however, that no
action authorized by this Section 10.2 shall reduce the balance or adversely
affect the Account of a Director.


11. MISCELLANEOUS


11.1 Adjustments. If there shall be any change in Common Stock through merger,
consolidation, reorganization, recapitalization, stock dividend, stock split,
reverse stock split, split up, spin-off, combination of shares, exchange of
shares, dividend in kind or other like change in capital structure or
distribution (other than normal cash dividends) to holders of Common Stock, the
number of Stock Units and the Director’s Account shall be adjusted to equitably
reflect such change or distribution.


11.2 Governing Law. The Plan and all actions taken in connection herewith shall
be governed by and construed in accordance with the laws of the State of North
Carolina without reference to principles of conflict of laws, except as
superseded by applicable federal law.


11.3 No Right Title or Interest in Company Assets. Directors shall have no
right, title, or interest whatsoever in or to any investments which the Company
may make to aid it in meeting its obligations under the Plan. Nothing contained
in the Plan, and no action taken pursuant to its provisions, shall create or be
construed to create a trust of any kind, or a fiduciary relationship between the
Company and any Director, beneficiary, legal representative or any other person.
To the extent that any person acquires a right to receive payments from the
Company under the Plan, such right shall be no greater than the right of an
unsecured general creditor of the Company. All payments to be made hereunder
shall be paid from the general funds of the Company and, except as provided in
Section 11.10 below, no special or separate fund shall be established and no
segregation of assets shall be made to assure payment of such amounts.



--------------------------------------------------------------------------------


 
 
11.4 No Right to Continued Service. The Director’s rights, if any, to continue
to serve the Company as a member of the Board shall not be enlarged or otherwise
affected by his or her participation in the Plan.


11.5 Other Rights. The Plan shall not affect or impair the rights or obligations
of the Company or a Director under any other written plan, contract,
arrangement, or pension, profit sharing or other compensation plan.


11.6 Severability. If any term or condition of the Plan shall be invalid or
unenforceable to any extent or in any application, then the remainder of the
Plan, with the exception of such invalid or unenforceable provision, shall not
be affected thereby and shall continue in effect and application to its fullest
extent. If, however, the Committee determines in its sole discretion that any
term or condition of the Plan which is invalid or unenforceable is material to
the interests of the Company, the Committee may declare the Plan null and void
in its entirety.


11.7 Beneficiary Designation. Every Director may file with the Company a
designation in such form (electronic or otherwise) as approved and provided by
the Company of one or more persons as the Beneficiary who shall be entitled to
receive the benefits, if any, payable under the Plan after the Director’s death.
A Director may from time to time revoke or change such Beneficiary designation
without the consent of any prior Beneficiary by filing a new designation with
the Company. The last such designation received by the Company shall be
controlling; provided, however, that no designation, or change or revocation
thereof, shall be effective unless received by the Company prior to the
Director’s death, and in no event shall it be effective as of any date prior to
such receipt. All decisions of the Committee concerning the effectiveness of any
Beneficiary designation and the identity of any Beneficiary shall be final. If a
Beneficiary shall die after the death of the Director and prior to receiving the
payment(s) that would have been made to such Beneficiary had such Beneficiary’s
death not occurred, then for the purposes of the Plan the payment(s) that would
have been received by such Beneficiary shall be made to the Beneficiary’s
estate.


11.8 Transferability of Rights. No Director or spouse of a Director shall have
any right to encumber, transfer or otherwise dispose of or alienate any present
or future right or expectancy which the Director or such spouse may have at any
time to receive payments of benefits hereunder, which benefits and the right
thereto are expressly declared to be nonassignable and nontransferable, except
to the extent required by law. Any attempt to transfer or assign a benefit, or
any rights granted hereunder, by a Director or the spouse of a Director shall be
null and void and without effect.



--------------------------------------------------------------------------------


 
 
11.9 Entire Document. The Plan, as set forth herein, supersedes any and all
prior practices, understandings, agreements, descriptions or other non-written
arrangements with respect to the subject matter hereof.


11.10 Change in Control. In the case of a Change in Control, the Company,
subject to the restrictions in this Section 11.10 and in Section 11.3, shall
irrevocably set aside funds in one or more grantor trusts in an amount that is
sufficient to pay each Director the value of the Director’s Account as of the
date on which the Change in Control occurs; provided, however, that the Company
shall establish no such trust if the assets thereof are includable in the income
of Directors thereby pursuant to Section 409A(b). The obligations and
responsibilities of the Company under this Plan shall be assumed by any
successor or acquiring corporation, and all of the rights, privileges and
benefits of the Directors hereunder shall continue following the Change in
Control.




IN WITNESS WHEREOF, this instrument has been executed this 13th day of December,
2006.


PROGRESS ENERGY, INC.




                        By:  /s/ Robert B. McGehee
Robert B. McGehee
Chief Executive Officer




 